UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22066 Cornerstone Progressive Return Fund (Exact name of registrant as specified in charter) 350 Jericho Turnpike, Suite 206 Jericho, New York (Address of principal executive offices) (Zip code) Frank J. Maresca Ultimus Fund Solutions, LLC 350 Jericho Turnpike, Suite 206 Jericho, New York 11753 (Name and address of agent for service) Registrant's telephone number, including area code: (513) 326-3597 Date of fiscal year end: December 31, 2011 Date of reporting period: December 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. Cornerstone Progressive Return Fund Annual Report December 31, 2011 CONTENTS Portfolio Summary 1 Summary Schedule of Investments 2 Statement of Assets and Liabilities 5 Statement of Operations 6 Statement of Changes in Net Assets 7 Financial Highlights 8 Notes to Financial Statements 9 Report of Independent Registered Public Accounting Firm 14 Tax Information 15 Additional Information Regarding the Fund’s Trustees and Corporate Officers 16 Description of Dividend Reinvestment Plan 19 Proxy Voting and Portfolio Holdings Information 21 Privacy Policy Notice 22 Summary of General Information 25 Shareholder Information 25 Cornerstone Progressive Return Fund Portfolio Summary – as of December 31, 2011 (unaudited) SECTOR ALLOCATION Sector Percent of Net Assets Closed-End Funds Information Technology Energy Health Care Financials Industrials Consumer Staples Consumer Discretionary Materials Utilities Other TOP TEN HOLDINGS, BY ISSUER Holding Sector Percent of Net Assets 1. Eaton Vance Tax-Managed Global Diversified Equity Income Fund Closed-End Funds 2. Eaton Vance Risk-Managed Diversified Equity Income Fund Closed-End Funds 3. Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Closed-End Funds 4. Eaton Vance Tax-Managed Diversified Equity Income Fund Closed-End Funds 5. Eaton Vance Tax-Managed Buy-Write Opportunities Fund Closed-End Funds 6. BlackRock Enhanced Capital & Income Fund, Inc. Closed-End Funds 7. Eaton Vance Enhanced Equity Income Fund II Closed-End Funds 8. Morgan Stanley China A Share Fund, Inc. Closed-End Funds 9. BlackRock Enhanced Equity Dividend Trust Closed-End Funds Eaton Vance Enhanced Equity Income Fund Closed-End Funds 1 Cornerstone Progressive Return Fund Summary Schedule of Investments – December 31, 2011 Description No. of Shares Value EQUITY SECURITIES – 98.16% CLOSED-END FUNDS – 92.81% CONVERTIBLE SECURITIES – 3.33% Advent Claymore Convertible Securities and Income Fund $ Advent/Claymore Global Convertible Securities & Income Fund AGIC Equity & Convertible Income Fund Other Convertible Securities (a) CORE - 1.33% BlackRock Equity Dividend Trust Source Capital, Inc. Other Core (a) CORPORATE DEBT FUNDS INVESTMENT GRADE-RATED – 3.67% Federated Enhanced Treasury Income Fund Western Asset/Claymore Inflation-Linked Opportunities & Income Fund Western Asset/Claymore Inflation-Linked Securities & Income Fund Other Corporate Debt Funds Investment Grade-Rated (a) 25 DEVELOPED MARKET - 1.49% Japan Smaller Capitalization Fund, Inc. Description No. of Shares Value EMERGING MARKETS – 0.97% First Trust/Aberdeen Emerging Opportunity Fund $ Other Emerging Markets (a) EMERGING MARKETS DEBT – 0.08% Total Emerging Markets Debt (a) FLEXIBLE INCOME – 4.89% Putnam Master Intermediate Income Trust Putnam Premier Income Trust Zweig Total Return Fund, Inc. (The) Other Flexible Income (a) GENERAL MUNICIPAL LEVERAGED – 1.01% Eaton Vance Tax-Advantaged Bond and Option Strategies Fund GLOBAL – 4.45% Clough Global Equity Fund Clough Global Opportunities Fund Eaton Vance Tax-Advantaged Global Dividend Opportunities Fund Other Global (a) GLOBAL INCOME – 0.43% Other Global Income (a) See accompanying notes to financial statements. 2 Cornerstone Progressive Return Fund Summary Schedule of Investments – December 31, 2011 (continued) Description No. of Shares Value HIGH CURRENT YIELD (LEVERAGED) – 0.44% Other High Current Yield (Leveraged) (a) $ INCOME & PREFERRED STOCK – 1.12% Calamos Strategic Total Return Fund Other Income & Preferred Stock (a) LOAN PARTICIPATION – 11.48% Apollo Senior Floating Rate Fund, Inc. BlackRock Floating Rate Income Strategies Fund, Inc. BlackRock Floating Rate Income Trust Eaton Vance Floating-Rate Income Trust Eaton Vance Senior Floating-Rate Trust Eaton Vance Senior Income Trust Invesco Van Kampen Dynamic Credit Opportunities Fund Invesco Van Kampen Senior Income Trust Other Loan Participation (a) OPTION ARBITRAGE/OPTIONS STRATEGIES – 50.08% BlackRock Enhanced Capital & Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust Description No. of Shares Value OPTION ARBITRAGE/OPTIONS STRATEGIES – (continued) BlackRock Global Opportunities Equity Trust $ BlackRock International Growth and Income Trust Cohen & Steers Global Income Builder, Inc. Eaton Vance Enhanced Equity Income Fund Eaton Vance Enhanced Equity Income Fund II Eaton Vance Risk-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Buy-Write Income Fund Eaton Vance Tax-Managed Buy-Write Opportunities Fund Eaton Vance Tax-Managed Diversified Equity Income Fund Eaton Vance Tax-Managed Global Buy-Write Opportunities Fund Eaton Vance Tax-Managed Global Diversified Equity Income Fund Nuveen Equity Premium Advantage Fund Nuveen Equity Premium and Growth Fund Nuveen Equity Premium Income Fund Nuveen Equity Premium Opportunity Fund Other Option Arbitrage/Options Strategies (a) See accompanying notes to financial statements. 3 Cornerstone Progressive Return Fund Summary Schedule of Investments – December 31, 2011 (concluded) Description No. of Shares Value PACIFIC EX JAPAN – 3.06% Morgan Stanley China A Share Fund, Inc. $ REAL ESTATE – 1.96% CBRE Clarion Global Real Estate Income Fund Other Real Estate (a) SECTOR EQUITY – 2.99% BlackRock EcoSolutions Investment Trust ING Risk Managed Natural Resources Fund Nuveen MLP & Strategic Equity Fund, Inc. Other Sector Equity (a) VALUE – 0.03% Total Value (a) TOTAL CLOSED-END FUNDS CONSUMER DISCRETIONARY – 0.41% Other Consumer Discretionary (a) CONSUMER STAPLES – 0.53% Total Consumer Staples (a) ENERGY – 1.05% Chevron Corporation Other Energy (a) FINANCIALS – 0.63% Other Financials (a) HEALTH CARE – 0.75% Other Health Care (a) Description No. of Shares Value INDUSTRIALS – 0.59% Other Industrials (a) $ INFORMATION TECHNOLOGY – 1.20% International Business Machines Corporation Other Information Technology (a) MATERIALS – 0.11% Total Materials (a) UTILITIES – 0.08% Total Utilities (a) TOTAL EQUITY SECURITIES (cost - $81,849,724) SHORT-TERM INVESTMENT – 2.28% MONEY MARKET FUND – 2.28% Fidelity Institutional Money Market Government Portfolio - Class I (cost - $1,788,495) TOTAL INVESTMENTS – 100.44% (cost - $83,638,219) LIABILITIES IN EXCESS OF OTHER ASSETS – (0.44)% ) NET ASSETS – 100.00% $ (a) Represents issuers not identified as a top 50 holding in terms of market value and issues or issuers not exceeding 1% of net assets individually or in the aggregate, respectively, as of December 31, 2011. See accompanying notes to financial statements. 4 Cornerstone Progressive Return Fund Statement of Assets and Liabilities – December 31, 2011 ASSETS Investments, at value (cost – $83,638,219) $ Cash Receivables: Investments sold Dividends Prepaid expenses 1,312 Total Assets 79,533,917 LIABILITIES Payables: Securities purchased Investment management fees Trustees’ fees Fund Accounting fees Other accrued expenses 56,417 Total Liabilities 1,099,286 NET ASSETS (applicable to 15,694,704 shares of common shares of beneficial interest) $
